Citation Nr: 0837828	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-22 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 2001 to 
August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2006, a 
statement of the case was issued in May 2007, and a 
substantive appeal was received in July 2007.  

In his substantive appeal, the veteran requested a Board.  A 
hearing was scheduled, but the veteran failed to report.  
Thus, his hearing request is considered withdrawn.  See 
38 C.F.R. § 20.702(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he suffers from hepatitis C, which 
he incurred during active duty service.  The Board observes 
that lab results from June 2005 and July 2005 (during the 
veteran's period of active duty service) appear to show the 
veteran as "reactive" in response to a Hepatitis C Virus 
blood test.  

However, subsequent VA examination in August 2005 indicated 
no diagnosis of Hepatitis C.  The examiner acknowledged in 
the medical history report from that examination that the 
veteran brought in some records which indicated that he had 
Hepatitis C.  Nevertheless, the examiner also stated that he 
did not have any medical records available to review in 
making his negative diagnosis.  The Board is left with a 
question as to the medical significance of the inservice lab 
results.  The August 2005 examination findings were not only 
made without the benefit of review of the claims file, but 
the report also does not offer an explanation as to the 
significance of the inservice lab tests.  Further development 
is necessary to clarify the underlying medical question in 
this case. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate examination for the purpose 
of determining whether a current 
diagnosis of chronic hepatitis C is 
warranted.    It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All special tests 
deemed medically appropriate to ascertain 
whether a diagnosis of hepatitis C is 
warranted should be conducted.  The 
examiner should then clearly indicate 
whether or not a medical diagnosis of 
Hepatitis C is warranted.  

If a current diagnosis of Hepatitis C is 
not warranted, the examiner should 
specifically explain the significance of 
the June 2005 and July 2005 records 
indicating that that the veteran tested 
"reactive" to the Hepatitis C Virus.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
then the RO should furnish the veteran 
and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



